 In the Matter of ENERGETIC WORSTED CORPORATION, EMPLOYER,andTEXTILE.WORKERS UNION OF AMERICA, CIO, PETITIONERCase No.4-R-P259.Decided October 31, 1946Cllr.Geoffrey J. Cunnifr,of Philadelphia, Pa., for the Employer.Mr. Joseph Opilla,of Norristown, Pa-., andMr. William IV. Zwei fen,of Philadelphia, Pa., for the Petitioner.Mr. TVar7-en H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed,hearing in this case was held at Philadel-phia, Pennsylvania,on September17, 1946, before John H. Garver,hearing officer.The hearingofficer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearingthe Employer moved to dismiss the proceeding,asserting that thePetitioner has not submitted proof of substantial interest among theemployees it seeks to represent.For reasons stated in the0. D. Jen-rningscase,'the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREnergeticWorsted Corporation, a Pennsylvania corporation, isengaged at its Bridgeport, Pennsylvania, plant, in spinning worstedyarns.Annually, the Employer purchases ra-,v materials valued inexcess of $150,000, of which approximately 60 percent is received frontpoints outside the Commonwealth of Pennsylvania.The Employerannually manufactures finished products valued in excess of $250,000,of which approximately 60 percent is sold and transported to custom-ers located outside the Commonwealth of Pennsylvania.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.Matter of 0. D Jennings & Company,68 N. L. R B 516.71 N. L. R. B, No. 76.501 502DECISIONS OF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer,within the meaning ofSection 9(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees engaged by the Employer atitsBridgeport, Pennsylvania, plant, including second hands, watch-men, and gatemen, but excluding office and clerical employees, ex-ecutives,foremen, assistant foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a. unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Energetic Worsted Corpora-tion, Bridgeport, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by Textile Workers Union ofAmerica, CIO, for the purposes of collective bargaining.